 

Exhibit 10.1

 

AMENDMENT NO. 1 TO

 

AT THE MARKET OFFERING AGREEMENT

 

March 30, 2017

 

Maxim Group LLC

405 Lexington Avenue

New York, New York 10174

 

Ladies and Gentlemen:

       

This Amendment No. 1 to At The Market Offering Agreement (“Amendment No. 1”)
amends that certain At The Market Offering Agreement, dated February 10, 2017
(the “Agreement”), by and between Naked Brand Group, Inc., a corporation
organized under the laws of Nevada (the “Company”), and Maxim Group LLC (the
“Manager”), pursuant to which the Company may sell from time to time, up to an
aggregate of $5,000,000 of shares of Common Stock through the Manager, as sales
agent. Capitalized terms used herein and not otherwise defined have the meetings
ascribed to them in the Agreement.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Company and Manager agree as follows:

 

1.                  Amendments to the Agreement. The Agreement shall be amended
as specifically set forth in this Section. Except as specifically amended
hereby, the Agreement shall remain in full force and effect and all other terms
of the Agreement remain unchanged. To the extent any provision of the Agreement
is inconsistent with this Amendment No. 1, this Amendment No. 1 shall control.

 

a.                   The definition of “Execution Time” in Section 1 of the
Agreement is hereby amended and restated as follows to include within the
definition the execution of this Amendment No. 1:

 

““Execution Time” shall mean the date and time that this Agreement and any
amendment thereto is executed and delivered by the parties hereto.”

 

b.                  The first paragraph of Section 2 of the Agreement is hereby
amended and restated as follows:

 

“The Company proposes to issue and sell through or to the Manager, as sales
agent and/or principal, up to $5,500,000 of shares (the “Shares”) of the
Company’s common stock, $0.001 par value (“Common Stock”), from time to time
during the term of this Agreement and on the terms set forth herein; provided,
however, that in no event shall the Company issue or sell through the Manager
such number of Shares that (a) exceeds the number or dollar amount of shares of
Common Stock registered on the Registration Statement, pursuant to which the
offering is being made, (b) exceeds the number of authorized but unissued shares
of Common Stock or (c) would cause the Company or the offering of the Shares to
not satisfy the eligibility and transaction requirements for use of Form S-3
(including, if applicable, General Instruction I.B.6 of Registration Statement
on Form S-3 (the lesser of (a), (b) and (c), the “Maximum Amount”)).
Notwithstanding anything to the contrary contained herein, the parties hereto
agree that compliance with the limitations set forth in this Section 2 on the
number and aggregate sales price of Shares issued and sold under this Agreement
shall be the sole responsibility of the Company and that Manager shall have no
obligation in connection with such compliance

 



 

 

 

c.                   The “Integration” provision in Section 13 of the Agreement
is hereby amended to include this Amendment No. 1 among the agreements of the
Company and the Manager.

 

2.                  Filing of Prospectus Supplement. The Company shall file
within two business days of the date hereof a new Prospectus Supplement in
accordance with Rule 424 disclosing the terms of this Amendment No. 1 (along
with any other Company disclosures required to be included pursuant to the Act).
The Company covenants that each Prospectus Supplement that has previously been
filed shall have been filed in the manner required by Rule 424(b) within the
time period required hereunder and under the Act; any other material required to
be filed by the Company pursuant to Rule 433(d) under the Act, shall have been
filed with the Commission within the applicable time periods prescribed for such
filings by Rule 433; and no stop order suspending the effectiveness of the
Registration Statement or any notice objecting to its use shall have been issued
and no proceedings for that purpose shall have been instituted or threatened.

 

3.                  Delivery of Officer’s Certificate. Upon execution of this
Amendment No. 1, the Company shall furnish or cause to be furnished to the
Manager a certificate of the Company signed by the Chief Executive Officer or
the President and the principal financial or accounting officer of the Company,
dated as of such date, to the effect that the signers of such certificate have
carefully examined the Registration Statement, the Prospectus, any Prospectus
Supplement and any documents incorporated by reference therein and any
supplements or amendments thereto and this Agreement and that: (i) the
representations and warranties of the Company in this Agreement are true and
correct on and as of such date with the same effect as if made on such date and
the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to such date;
(ii) no stop order suspending the effectiveness of the Registration Statement or
any notice objecting to its use has been issued and no proceedings for that
purpose have been instituted or, to the Company’s knowledge, threatened; and
(iii) since the date of the most recent financial statements included in the
Registration Statement, the Prospectus and the Incorporated Documents, there has
been no Material Adverse Effect on the condition (financial or otherwise),
earnings, business or properties of the Company and its subsidiaries, taken as a
whole, whether or not arising from transactions in the ordinary course of
business, except as set forth in or contemplated in the Registration Statement
and the Prospectus.

 



 2 

 

 

4.                  No Material Adverse Event. Since the respective dates as of
which information is disclosed in the Registration Statement, the Prospectus and
the Incorporated Documents, except as otherwise stated therein, there has not
been (i) any change or decrease in previously reported results specified in the
letter or letters referred to in paragraph (d) of Section 6 of the Agreement or
(ii) any change, or any development involving a prospective change, in or
affecting the condition (financial or otherwise), earnings, business or
properties of the Company and its subsidiaries taken as a whole, whether or not
arising from transactions in the ordinary course of business, except as set
forth in or contemplated in the Registration Statement, the Prospectus and the
Incorporated Documents (exclusive of any amendment or supplement thereto) the
effect of which, in any case referred to in clause (i) or (ii) above, is, in the
sole judgment of the Manager, so material and adverse as to make it impractical
or inadvisable to proceed with the offering or delivery of the Shares as
contemplated by the Registration Statement (exclusive of any amendment thereof),
the Incorporated Documents and the Prospectus (exclusive of any amendment or
supplement thereto).

 

5.                  Payment of All Fees. The Company has paid the required
Commission filing fees relating to the Shares within the time period required by
Rule 456(b)(1)(i) of the Act without regard to the proviso therein and otherwise
in accordance with Rules 456(b) and 457(r) of the Act and, if applicable, shall
have updated the “Calculation of Registration Fee” table in accordance with
Rule 456(b)(1)(ii) either in a post-effective amendment to the Registration
Statement or on the cover page of a prospectus filed pursuant to Rule 424(b).

 

6.                  Shares Listed on Trading Market. The Shares have been listed
and admitted and authorized for trading on the Trading Market, and satisfactory
evidence of such actions shall have been provided to the Manager.

 

7.                  Conditions to the Obligations of the Manager.

 

a.                   No FINRA Objections. FINRA shall not have raised any
objection with respect to the fairness and reasonableness of the terms and
arrangements under this Agreement.

 

b.                  Payment of Fees. In accordance with Section 5(x) of the
Agreement, the Company shall have paid to counsel of the Manager $20,000,
representing the unpaid balance of the $45,000 total reimbursement obligation,
upon execution of this Amendment No. 1.

 

c.                   Officer Certificate. The Officer Certificate described in
Section 3 hereof shall have been executed and delivered to the Manager.

 



 3 

 

 

8.                  Miscellaneous.

 

a.                   Notices. All communications hereunder shall be made in
accordance with the Agreement.

 

b.                  Successors. This Amendment No. 1 will inure to the benefit
of and be binding upon the parties hereto and their respective successors and
the officers, directors, employees, agents and controlling persons referred to
in Section 7 of the Agreement, and no other person will have any right or
obligation hereunder.

 

c.                   No Fiduciary Duty. The Company hereby acknowledges that (a)
the Manager is acting solely as sales agent and/or principal in connection with
the purchase and sale of the Company’s securities and not as a fiduciary of the
Company and (b) the Company’s engagement of the Manager in connection with the
offering and the process leading up to the offering is as independent
contractors and not in any other capacity. Furthermore, the Company agrees that
it is solely responsible for making its own judgments in connection with the
offering (irrespective of whether the Manager has advised or is currently
advising the Company on related or other matters). The Company agrees that it
will not claim that the Manager has rendered advisory services of any nature or
respect, or owe an agency, fiduciary or similar duty to the Company, in
connection with such transaction or the process leading thereto.

 

d.                  Applicable Law. This Amendment No. 1 will be governed by and
construed in accordance with the laws of the State of New York applicable to
contracts made and to be performed within the State of New York.

 

e.                   WAIVER OF JURY TRIAL. THE COMPANY HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AMENDMENT NO. 1, ANY TERMS AMENDMENT NO. 1 OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY.

 

f.                   Counterparts. This Amendment No. 1 may be signed in one or
more counterparts, each of which shall constitute an original and all of which
together shall constitute one and the same agreement, which may be delivered by
facsimile or in .pdf file via e-mail.

 

g.                  Headings. The headings of this Amendment No. 1 are for
convenience only and shall not affect the construction hereof.

 

 

***************************
         



 4 

 

 

If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the Manager.

 

Very truly yours,

 



Naked Brand Group Inc.         By: /s/ Carole Hochman   Name: Carole Hochman  
Title: Chief Executive Officer  

 

The foregoing Agreement is hereby confirmed and accepted as of the date first
written above.

 



MAXIM GROUP LLC         By: /s/ Clifford Teller   Name: Clifford Teller   Title:
Executive Managing Director, Head of Investment Banking  

 

Address for Notice:

405 Lexington Avenue

New York, New York 10174

 



 5 

 